Name: 2012/562/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/141 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2010 (2012/562/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the Translation Centre for the Bodies of the European Union for the financial year 2010, together with the Centres replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for bodies of the European Union (3), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0125/2012), 1. Grants the Director of the Translation Centre for the Bodies of the European Union discharge in respect of the implementation of the Centres budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the Translation Centre for the Bodies of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 117. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 314, 7.12.1994, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS Translation Centre for the Bodies of the European Union 2006 2007 2008 2009 Performance n.a.  Objectives and performance indicators are often not measurable  Notes that in 2007 refunded EUR 9 300 000 to its client  Improvements in IT (FLOSYSWEB)  Notes that in 2008 refunded EUR 11 450 000 to its client. Calls on the Centre to further develop the evaluation of its performance by improving the links between its strategic actions and the actions foreseen in its Work Programme and by reviewing the indicators for monitoring its performance in order to comply with SMART criteria Budgetary and financial management n.a. The programming should be based on a clear and consistent link between the set objectives and the implementation of the budgetary resources needed to achieve them  Calls on the Centre to take more effective measures to remedy the constant rise in its surplus   2008: EUR 26 700 000; 2006: EUR 10 500 000  Calls on the Commission to examine the scope of the Centres cash holdings: EUR 48 405 006  Calls on the Centre to offer its clients cost-covering services in the future  Calls on the Centre to systematically apply Article 8.2 of its Financial Regulation in which it is stated that commitment appropriations shall cover the total cost of the legal commitments entered into the current financial year  Calls on the Centre to take more effective measures to remedy its constant rise in surplus, this surplus is mainly linked to the lack of precision in the forecasts for translation requests received from its clients Human resources  Weaknesses in the recruitment procedures: no written evidence of the rules applied to the evaluation of the candidates file  The conflict between the Centre and the Commission on the employers share contributions for staff has not been solved n.a.  The Centre should plan its recruitment procedures more realistically and effectively in order to respect the time limits and meet all the needs arising from an increase in the Centres staff (in quantitative and qualitative terms)  The conflict between the Centre and the Commission on the employers share contributions for staff has not been solved  Calls on the Centre to include information on sensitive functions in job descriptions and ensure that all mitigating controls put in place are identified  Encourages the Centre to update the implementing rules for training and define new timing for this. Internal audit n.a. n.a. n.a. Calls on the Centre to issue a comprehensive written procedure defining roles, riming and workflows for the establishment, validation and booking of recovery orders for transactions delivered to customers